Case 1:19-cv-01340-LJO-EPG Document 2_ Filed 09/24/19 Page 1 of 2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

|)

 

 

 

 

SONIA 5

SUMMON

LF
joe

ty CA

 

 

 

 

 

 

 

 

 

CONSUMER SOLUTIONS GROUP, LLC ;
CASE NO: 1:19-CV—01340-LJO—EPG

TO: Consumer Solutions Group, LLC
Defendant's Address:

c/o Registered Agent

Incorp Services, Inc.

5716 Corsa Ave, Suite 110
Westlake Village, CA 91362

YOU ARE HEREBY SUMMONED and required to serve on

Nicholas Michal Wajda
6167 Bristol Parkway
Suite 200

Culver City, CA 90230

an answer to the complaint which is served on you with this summons, within 21 days after

service of this summons on you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint. Any answer that you serve
on the parties to this action must be filed with the Clerk of this Court within a reasonable period

of time after service.

MARIANNE MATHERLY
CLERK

 

/s/ S. Sant Agata

 

  

ISSUED ON 2019-09-24 15:21:51.0 , Clerk
(By) DEPUTY CLERK WEDCEDCS
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:19-CV-01340-LJO-EPG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, if any) CONSUMER SOLUTIONS GROUP, LLC was received by me
on (date) Sep 27, 2019.

[-__] [personally served the summons on the individual at (place) on (date)
; OF
yA I left the summons at the individual’s residence or usual place of abode with (name) a
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address; or

I served the summons on (name of individual) Jordan C.(20's, Male, Latino, 180 lbs.,6'1", Brown Hair, Brown
Eyes), Processing Lead - Authorized to Accept at Incorp Servies, Inc. - Agent for Service , who is desi gnated
by law to accept service of process on behalf of (name of organization) CONSUMER SOLUTIONS GROUP,
LLC on (date) Tue, Oct 01 2019 at 12:28 pm; or

 

I returned the summons unexecuted because: 5 or

LJ
fr Other: ; OF

I declare under penalty of perjury that this information is true.

Date: 10/02/2019

 

—

Server's signature

Carol Ann Johnson - Process Server

 

Printed name and title

4651 Brookhollow Circle, Ste. C, Riverside, CA 92509

 

Server's address

Additional information regarding attempted service, etc.:
Successful Attempt: Oct 1, 2019, 12:28 pm PDT at COMPANY: 5716 CORSA AVE STE 110, WESTLAKE VILLAGE, CA
91362 received by Jordan C., Processing Lead.

Additional Documents Served:

COMPLAINT; ORDER SETTING MANDATORY SCHEDULING CONFERENCE: STANDING ORDER IN ALL CIVIL
CASES ASSIGNED TO DISTRICT JUDGE LAWRENCE J. O'NEILL; NOTICE OF AVAILABILITY VOLUNTARY
DISPUTE RESOLUTION; STIPULATION TO ELECT REFERRAL OF ACTION TO VOLUNTARY DISPUTE
RESOLUTION PROGRAM (VDRP) PURSUANT TO LOCAL RULE 271; NOTICE OF AVAILABILITY OF A
MAGISTRATE JUDGE TO EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS
